t c memo united_states tax_court kelvin and arlene jackson petitioners v commissioner of internal revenue respondent docket no filed date kelvin and arlene jackson pro_se kelli h todd for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure with respect to petitioners’ federal_income_tax for after concessions we must decide whether petitioners are entitled to additional itemized_deductions or business deductions beyond those conceded by respondent and whether petitioners are liable for the penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in austin texas at the time that they filed their petition during petitioner kelvin jackson mr jackson was a driver for united parcel service ups and petitioner arlene jackson ms jackson was a self-employed writer on their form_1040 u s individual_income_tax_return for among other things no longer in dispute petitioners claimed on schedule a itemized_deductions the following medical and dental expenses dollar_figure home mortgage interest and points big_number gifts to charity by cash or check big_number noncash gifts to charity unreimbursed employee_expenses small tools on schedule c profit or loss from business for ms jackson’s business as a writer petitioners claimed a total of dollar_figure in business_expenses in addition to other items not now in dispute petitioners claimed a dollar_figure mortgage interest_deduction on this schedule c prior to trial respondent conceded petitioners’ entitlement to various items that had been claimed on their return and disallowed in the notice_of_deficiency including dollar_figure of medical and dental expenses subject_to the 5-percent floor limitation an dollar_figure itemized_deduction for home mortgage interest and a dollar_figure charitable_contribution_deduction for a contribution to united way deducted from mr jackson’s pay from ups thereupon petitioners claimed additional medical expense deductions allegedly not included in the amount reported on their tax_return during a meeting with respondent’s counsel and at trial with respect to the disallowed charitable_contributions deductions petitioners presented documents generated by themselves and alleged receipts that were illegible incomplete and some of which had been altered the mortgage interest remaining in dispute consists of dollar_figure in points withheld by the lender from a refinanced mortgage loan obtained by petitioners during after conceding that such points should be amortized over the life of the loan see sec_461 ms jackson contended at trial that dollar_figure of the loan proceeds was used for business purposes and was therefore deductible on schedule c mr jackson did not appear at trial in support of the claimed dollar_figure small tools deduction on schedule a of their return ms jackson claimed that the deduction was really for mr jackson’s steel-toed safety shoes required by ups she presented copies of receipts on which an unidentified person had written work shoes one of the receipts however reflected hiking boots another receipt was for corporate oxford a third receipt did not describe the item purchased none of the amounts shown equaled the dollar_figure claimed on the return the shoes reflected in the receipts and testimony would be adaptable to personal_use opinion the details of the claims made on the return the claims belatedly made as the case proceeded and the quality of evidence produced by petitioners are set forth in our findings_of_fact because this case depends on the credibility of petitioners and their documentation because petitioners did not retain required records and did not introduce credible_evidence with respect to the disputed deductions the burden_of_proof remains with them see sec_7491 for the reasons set forth below we conclude that petitioners’ evidence is not reliable and that they are not entitled to any deductions beyond those conceded by respondent with respect to the medical_expenses in issue besides introducing incomplete and illegible documents ms jackson presented vague and uncertain testimony as to the date certain medical_expenses were paid the nature of the treatment and the family_member who received treatment she belatedly attempted to reconstruct mileage expenses for travel to medical providers but the reconstruction is unreliable because there are no reliable records supporting the trips alleged we cannot conclude on this record that petitioners’ allowable medical_expenses exceed those conceded by respondent with respect to the charitable_contributions ms jackson did not present any independent corroboration of her claims notwithstanding prior advice by respondent’s counsel and by the court that she do so at the time of trial the documents presented at trial included alleged records of noncash contributions but respondent had already conceded the amount claimed on the return for those contributions original records were not produced for any contributions and it was unclear who had supplied information on certain of the alleged receipts including mr jackson’s name on some and the payee on others certain receipts had been altered to increase the dollar amounts shown even so amounts shown on the documentation presented totaled far less than the dollar_figure claimed by petitioners on their tax_return the evidence did not satisfy the substantiation requirements of sec_1_170a-13 income_tax regs and does not give us a reliable basis for estimating petitioners’ deductible contributions with respect to petitioners’ belated claim that a portion of the mortgage loan proceeds should be deductible as business_expenses petitioners have not shown that the amount that they now claim was not previously included and allowed on the schedule c that they filed moreover as respondent argues petitioners must amortize points deducted from the proceeds of the refinanced mortgage loan over the life of the loan determined as of even if the loan was business-related see sec_461 67_tc_621 see also 77_tc_701 in their posttrial memorandum petitioners make various additional assertions that they are entitled to a deduction for a particular type of safety-related shoes used by mr jackson in his job assertions in a brief and attachments to a brief are not evidence rule b in any event their contentions are contradicted by the documents that they produced to respondent and at trial accordingly petitioners have not satisfied the requirements for an employee expense deduction see 628_f2d_467 5th cir revg tcmemo_1979_311 petitioners attempt to blame the problems with their tax_return on their tax_return_preparer their failure to maintain and produce the required_documentation to support their deductions however is negligence that is not attributable to the preparer rather the deficiency resulting from disallowance of the items in dispute is attributable to petitioners’ negligence or to petitioners’ disregard of rules or regulations relating to those deductions the penalty under sec_6662 will be sustained to reflect respondent’s concessions decision will be entered under rule
